



Account Number(s):     R1590A ADT R5750
R1590A 277 R5750
R1590A 277 R5751
R1590A 277 R5752








SECURITY AGREEMENT
AND ASSIGNMENT OF HEDGING ACCOUNTS


    
WHEREAS, the undersigned, CARDINAL ETHANOL, LLC ("Debtor"), whose address is
1554 N. 600 E, Union City, Indiana 47390 carries the account listed above with
Marex North America, LLC (“Broker”), as broker, whose address is RCG Division of
Marex North America, 216 West Jackson Boulevard, Suite 400, Chicago, Illinois
60606, for trading in hedging and commodities futures contracts; and Debtor is
now indebted to FIRST NATIONAL BANK OF OMAHA (the “Secured Party”) under and
pursuant to that certain First Amended and Restated Construction Loan Agreement
dated June 10, 2013 between Debtor and the Secured Party (as it has been and may
be from time to time amended including by that certain Fourteenth Amendment of
First Amended and Restated Construction Loan Agreement of even date with this
Agreement, the “Loan Agreement”). The Secured Party’s address is 1620 Dodge
Street, Stop 1057, Omaha, Nebraska 68197. Capitalized terms not otherwise
defined in this Agreement will have the meaning given to such terms in the Loan
Agreement. Pursuant to the Loan Agreement, Debtor is obligated to execute in
favor of and deliver to the Secured Party this Security Agreement and Assignment
of Hedging Accounts (as it may be amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Agreement”).
NOW, THEREFORE, it is hereby agreed by and between the parties as follows:
1.    To secure payment and performance of Debtor’s Obligations to the Secured
Party under the Loan Agreement and the other Loan Documents, and to secure
payment and performance of any other Debt or liabilities of Debtor to the
Secured Party and the Secured Party’s Affiliates, including but not limited to
obligations and liabilities with respect to Financial Instrument Agreements,
overdrafts, deposit and treasury services obligations, credit and purchasing
cards, and the payment of all monies which the Secured Party or its Affiliates
may hereafter loan or advance to Debtor, Debtor hereby grants to Secured Party a
continuing security interest in and assigns and transfers to the Secured Party
the account listed above and any other accounts, open positions, investment
property, or commodity contracts that Debtor now or hereafter maintains with
Broker and all assets, cash, cash equivalents, open position equity, equity,
investment property, security entitlements, commodity entitlements, securities,
commodities, funds, Trading Account Property (as such term is defined in that
certain Account Control Agreement among Debtor, the Secured Party and Broker),
or value which may hereafter accumulate or become withdrawable from, distributed
on account of, or payable out of the accounts with Broker identified above or
otherwise maintained by Debtor with Broker, and all cash and non-cash proceeds
thereof, including any balance which may remain to the credit of such accounts
upon the closing thereof, and all commodities, commodity contracts, investment
property, commodity and securities entitlements, and other rights associated
with such accounts, and all contracts therein (including, but not limited to,
futures contracts) which Broker transacts for Debtor and all cash and non-cash
proceeds thereof, including all assets, personal property interests of Debtor,
cash, and non-cash property constituting proceeds of proceeds of all the
foregoing (the foregoing accounts and property collectively referred to as the
“Account”); subject, however, to the prior payment of all account fees and
commissions, which may have been incurred in connection with Debtor's
transactions with Broker.




1

--------------------------------------------------------------------------------







2.    Debtor shall execute and deliver to the Secured Party the Account Control
Agreement referenced above and such other documents and control agreements, and
hereby irrevocably authorizes the Secured Party to file all financing
statements, amendments to financing statements and other documents or
instruments, as the Secured Party may reasonably request or require, in a form
satisfactory to the Secured Party to perfect, and maintain perfected, the
security interest granted and assignments made by Debtor to the Secured Party in
this Agreement.


3.    Broker is hereby irrevocably authorized and directed by Debtor to pay the
Secured Party, without further authority from or consent of Debtor, upon the
Secured Party's demand and whether or not an Event of Default exists, all cash
and funds that may hereafter be withdrawable or payable out of the Account, and
Debtor agrees that it will not withdraw or attempt to withdraw any funds or
other property from the Account except as permitted by this Agreement, the
Account Control Agreement, or the Secured Party in writing. The Secured Party is
hereby irrevocably authorized and fully empowered by Debtor without further
authority from or consent of Debtor to request Broker to remit to the Secured
Party any funds that may be due to Debtor, and Broker is hereby authorized and
directed by Debtor to pay to the Secured Party such sums as the Secured Party
shall so request or demand without the consent of or notice to Debtor. Debtor
hereby grants the Secured Party’s control over the Account as defined in
Articles 8 and 9 of the Uniform Commercial Code.


4.    If at any time during the continuance of any commodity contract or
contracts, Broker may require additional margin in order to protect such
commodity contract or contracts, the Secured Party may, but shall not be
obligated to, advance to Broker on behalf of Debtor such amounts as may be
required to protect such commodity contracts; provided, however, that any such
advance shall be deemed an advance under the Revolving Credit Loan, in the
Secured Party’s discretion, and Debtor shall in all respects remain liable to
the Secured Party for any amounts so advanced.


5.    Debtor hereby irrevocably constitutes and appoints the Secured Party its
true and lawful attorney-in-fact, coupled with an interest, to demand, receive
and enforce payments and to give receipts, releases, satisfactions for, and to
sue for all value and monies payable to Debtor on account of or under the
Account or any commodity entitlements and investment property contained therein
and this may be done in the name of the Secured Party with the same force and
effect as Debtor could do had this Agreement not been made. Any and all monies
or payments which may be received by Debtor, to which the Secured Party is
entitled under and by reason of this Agreement, will be received by Debtor as
trustee for the Secured Party, and will be immediately delivered in kind to the
Secured Party without commingling.


6.    Nothing herein contained shall be construed to prevent Debtor from
remaining the owner, subject to the interest of the Secured Party, in the
Account with Broker. Until the Secured Party elects to the contrary and delivers
notice of such election in writing to Broker, Debtor may make such additional
hedging transactions in the Account with Broker as Broker shall be willing to
accept for execution. In the event the Secured Party does make such election and
does deliver such notice to Broker, Debtor shall not thereafter execute any
transactions in the Account and Broker shall not accept for execution any such
transactions without the prior written concurrence of the Secured Party, except
transactions in liquidation of any then outstanding commodity or commodity
futures positions.


    




2

--------------------------------------------------------------------------------





7.    Whenever the Secured Party deems it necessary for its protection, it shall
be entitled, without the consent or concurrence of or prior notice to Debtor, to
direct Broker to liquidate any or all then outstanding open positions in the
Account and to direct Broker to pay to it, the Secured Party, the credit balance
as shall exist in the Account after such liquidation and after the payment to
Broker of all the indebtedness of Debtor to Broker in connection with
transactions in the Account. Debtor hereby authorizes Broker to follow
instructions Broker receives from the Secured Party with respect to the Account
without the consent of Debtor.


8.    Any sums paid by Broker from the Account to the Secured Party under this
Agreement shall be applied by the Secured Party to the payment of any
Obligations or other indebtedness owing by Debtor to the Secured Party in such
order and manner as the Secured Party determines in its sole discretion. The
balance remaining after the payment of said indebtedness shall be paid by the
Secured Party to such parties required by the Uniform Commercial Code or other
applicable law. The receipt or receipts of the Secured Party for such funds so
paid to it by Broker shall, as to Broker, operate as the receipt of Debtor as
fully and as completely as if funds had been paid to Debtor in person and
receipted for by Debtor.


9.    The Secured Party is hereby irrevocably authorized and empowered by Debtor
to receive from Broker, and Broker is authorized and directed to deliver to the
Secured Party, copies of confirmations on all contracts executed for the Account
of Debtor, copies of the monthly position and ledger accounts of Debtor, copies
of statements issued on the Account, and copies of any and all matters
pertaining to the Account of Debtor with Broker.


10.    As between Debtor and the Secured Party, this Agreement shall remain in
full force and effect until canceled in writing by the Secured Party or by the
Debtor, when and if and only if Debtor is no longer indebted to the Secured
Party. Any cancellation of this Agreement shall be without effect as to Broker
until Broker is notified in writing by the Secured Party.


11.    Debtor hereby represents and warrants to the Secured Party that the
Account, other accounts or security interests above assigned or granted have not
heretofore been pledged, alienated, or assigned except for the security
interests previously granted by Debtor to Broker and that Debtor is the owner of
such Account.


12.    This Agreement shall be binding upon Debtor, its successors and assigns
and it shall be binding upon and inure to the benefit of any successors of the
Secured Party and Broker.


13.    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Nebraska, exclusive of its choice of laws principles.


14.    This Agreement may be executed simultaneously in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument. Electronic delivery of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.
[SIGNATURE PAGE FOLLOWS]




3

--------------------------------------------------------------------------------





securityagreement.jpg [securityagreement.jpg]




4